NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1699
                                      ___________

                                  CPA NINA SHAHIN,
                                                Appellant

                                            v.

               DELAWARE DEPARTMENT OF TRANSPORTATION;
                           STATE OF DELAWARE
                   ____________________________________

                      Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 09-cv-00123)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 12, 2010

           Before: RENDELL, CHAGARES and ALDISERT, Circuit Judges

                           (Opinion filed: November 17, 2010)
                                      ___________

                               OPINION OF THE COURT
                                    ___________

PER CURIAM

       Nina Shahin appeals the District Court’s order dismissing her complaint. For the

reasons below, we will affirm the District Court’s order.

       The procedural history of this case and the details of Shahin’s claims are well
known to the parties, set forth in the District Court’s memorandum order, and need not be

discussed at length. Briefly, Shahin filed a complaint against the Delaware Department

of Transportation alleging that it discriminated against her on the basis of her age and

national origin by failing to employ her. The Department filed a motion to dismiss the

complaint for failure to state a claim, and Shahin failed to file a response. The District

Court granted the motion without prejudice and gave Shahin thirty days to file an

amended complaint before the dismissal would become with prejudice. Shahin did not

file an amended complaint and instead filed a notice of appeal.

       Where a District Court has dismissed a complaint without prejudice, the dismissal

is generally not appealable under 28 U.S.C. § 1291 unless the litigant cannot cure the

defect or the litigant declares an intention to stand on the complaint, whereupon the

District Court’s order becomes final. Borelli v. City of Reading, 532 F.2d 950, 951-52

(3d Cir. 1976) (per curiam). The District Court in Borelli did not give a time limit for

amendment of the complaint. Here, the District Court gave Shahin thirty days to amend

her complaint. Because Shahin did not file an amended complaint within that thirty days

and argues on appeal that her complaint was sufficient, we consider Shahin to be standing

on her complaint. Thus, the District Court’s order is final, and we have jurisdiction under

28 U.S.C. § 1291. Our review of the District Court’s dismissal of the complaint for

failure to state a claim is plenary. Curay-Cramer v. Ursuline Acad. of Wilmington, Del.,

Inc., 450 F.3d 130, 133 (3d Cir. 2006). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is
                                               2
plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citation and

internal quotation omitted).

       In order to state a claim of employment discrimination, Shahin must allege (1) that

she belongs to a protected class; (2) that she applied for a position for which the employer

was seeking applicants and was qualified for that position; (3) she was rejected; and (4)

the employer continued to seek applicants of her qualifications. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973). Shahin indicated in her complaint that it was

being brought pursuant to Title VII and the ADEA for discrimination related to national

origin and age occurring in the summer of 2007. In the section of the complaint for the

factual allegations, Shahin wrote only: “[t]he DelDOT failed to employ the complainant,

failed to provide any response on the reasons or to respond to the charge filed with the

DE Dept of Labor.” Clearly, these allegations do not allege the necessary elements for a

discrimination claim. Shahin did not identify her membership in a protected class, any

position for which she applied, or her qualifications. She did not allege that any

application was rejected.

       Shahin contends that the first two elements were established by her job application

and the complaint procedures at the Departments of Transportation and Labor. She

asserts that her age, national origin, and job qualifications are indisputable. However,

these details were not included in the complaint. Shahin could have raised these

arguments in response to the motion to dismiss or alleged these facts in an amended

complaint. As noted by appellees, they pointed out in their motion to dismiss how
                                             3
Shahin might amend her complaint to state a claim: e.g. she could provide details on what

position she applied for, how she was qualified for the position, and what protected

classes she belongs to. However, Shahin chose to not file a response or an amended

complaint.

         She also contends that the information needed to plead the fourth element of a

discrimination claim was not provided to her by the Department of Labor after its

investigation or the Deputy Attorney General in his motion to dismiss. However, it is the

plaintiff who must plead the necessary elements of a discrimination claim, not the

defendants. Under Iqbal, it is not sufficient to simply recite the elements of a cause of

action and support them with conclusory statements. Iqbal, 129 S. Ct. at 1949. Here,

Shahin has done even less. We agree with the District Court that she failed to state a

claim.

         For the above reasons, we will affirm the District Court’s order. Shahin’s motion

to supplement the record is denied.




                                              4